Exhibit 10.2
 
genesisenergy
February 21, 2013
 
Lazarus Energy LLC
801 Travis, Suite 2100
Houston, Texas 77002
Attention: Jonathan Carroll
 
GEL TEX Marketing, LLC
Milam Services, Inc.
919 Milam, Suite 2100
Houston, Texas 77002
Attention: Steve Nathanson
 
Re: Letter Agreement Regarding Advances to Fund February 2013 Turnaround
 
Gentlemen:
 
Reference is made to that certain (i) Joint Marketing Agreement dated August 12,
2011 (as amended, restated or supplemented from time to time, the "JMA"), by and
between Lazarus Energy LLC, a Delaware limited liability company ("Lazarus"),
and GEL Tex Marketing, LLC, a Delaware limited liability company ("GEL"), (ii)
Construction and Funding Contract dated August 12, 2011 (as amended, restated or
supplemented from time to time, the "CFC"), by and between Lazarus and Milam
Services, Inc., a Delaware corporation ("MSI"), (iii) Crude Oil Supply and
Throughput Services Agreement dated August 12, 2011 by and between GEL and
Lazarus, (iv) Letter Agreement dated June 25, 2012 by and between GEL, MSI and
Lazarus regarding expense payments and reservations of rights ("Operating
Expense Payment Letter Agreements"), (v) Acknowledgement Letter dated June 1,
2012 addressed to Lazarus by GEL (the "Acknowledgement Letter"), (vi) Letter
Agreement Regarding Distribution to Recover December 31, 2012 Payment made to
Lazarus dated December 20, 2012 ("December 2012 Payments Letter Agreement"), and
(vii) Letter Agreement Regarding Distribution to Recover Payment made to Settle
Claims dated February 21, 2013 ("Settlement Payment Distribution Letter").
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the CFC.
 
The parties to this Letter Agreement desire to set forth certain
acknowledgements and agree to certain modifications to the JMA as more
particularly set forth herein.
 
Section 1. Acknowledgements
 
The parties agree that after the date of execution of this Letter Agreement, GEL
will advance to Lazarus funds necessary to pay for the actual costs associated
with the scheduled refinery turnaround and capital expenditures relating to an
electronic product meter, lab equipment, and certain piping in an amount equal
to the actual costs of the refinery turnaround and capital expenditures, not to
exceed $840,000 in the aggregate (the "Estimated Amount"). Lazarus shall provide
GEL with copies of invoices and any other supporting information requested by
GEL that evidences the actual costs of the Estimated Amount prior to any payment
of such Estimated Amount being required from GEL.


Genesis Energy, L.P. ● 919 Milam, Suite 2100 ● Houston, Texas 77002 ●Tel: (713)
860-2500 ● Fax: (713) 860-2640
 
 
1

--------------------------------------------------------------------------------

 
February 12, 2013
Page 2
 
All amounts advanced by GEL or its Affiliates to Lazarus pursuant to this Letter
Agreement shall constitute Obligations.
 
Section 2. Certain Representations
 
(a) Each party hereby represents to the other that (a) it has full power and
authority to execute and deliver this Letter Agreement and to consummate the
transactions contemplated hereby, (b) the execution and delivery of this Letter
Agreement by such party have been duly and validly authorized by all necessary
corporate action on the part of such party and (c) this Letter Agreement has
been duly and validly executed and delivered by such party and constitutes a
valid and binding obligation of such party, enforceable against such party in
accordance with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to the enforcement of creditors' rights generally and (ii) is subject to general
principles of equity and the discretion of the court before which any
proceedings seeking injunctive relief or specific performance may be brought.
 
(b) Lazarus hereby represents and warrants to GEL that no Forbearance
Termination Event, as defined in the Forbearance Agreement has occurred, and no
facts or circumstance exist that would cause a Forbearance Termination Event to
occur under the Forbearance Agreement.
 
As modified by this Letter Agreement, all of the terms of the JMA, CFC, Supply
Agreement, Operating Expense Payment Letter Agreements, Acknowledgement Letter,
December 2012 Payments Letter Agreement, and Settlement Payment Distribution
Letter are hereby ratified and confirmed and shall remain in full force and
effect.
 
 


 
[Signature page follows.]




 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
executed by their duly authorized representatives effective as of the date first
written above.
 



 
GEL TEX MARKETING, LLC, A Delaware
limited liability company
             
By:
 
/s/ STEVE NATHANSON
   
Name:
 
Steve Nathanson
   
Title:
 
President and COO
             
MILAM SERVICES, INC., A Delaware
corporation
             
By:
 
/s/ STEVE NATHANSON
   
Name:
 
Steve Nathanson
   
Title:
 
President and COO
             
LAZARUS ENERGY LLC, a Delaware limited liability company
             
By:
 
/s/ JONATHAN P. CARROLL
   
Name:
 
Jonathan P. Carroll
   
Title:
 
President
           



(Signature page to February 21, 2013 Turnaround Letter Agreement)
 
3

--------------------------------------------------------------------------------